PER CURIAM.
Hall’s petition for writ of habeas corpus, seeking a delayed appeal on the merits of his conviction for murder in the second degree will be denied. Petitioner makes no allegation of facts tending to show that his right to appeal is frustrated by state action. Baggett v. Wainwright, 229 So.2d 239 (Fla.1969). In an abundance of caution the court has required a response from the state, which includes evidentiary material, not contested by petitioner, showing that appellant is entitled to no relief.
The petition is DENIED.
SMITH, Acting C. J., and ERVIN and BOOTH, JJ., concur.